Citation Nr: 0533794	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the left knee.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.

3.  Entitlement to service connection for bilateral shoulder 
impingement syndrome.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a residual scar 
from a stab wound to the back.

6.  Entitlement to a total rating based on individual 
employability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from: an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that new and material 
evidence had not been presented for the claims for service 
connection for residuals of a left leg injury and for 
residuals of a laceration of the lower back, and denied 
service connection for bilateral shoulder impingement 
syndrome; and a September 2003 rating decision by the VA RO 
in Nashville, Tennessee, which denied service connection for 
PTSD and for a residual scar on the back, and denied 
entitlement to individual unemployability.

During the course of this appeal, the issues were 
recharacterized as shown on the title page.  See 38 C.F.R. § 
19.35 (Certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue.).   



FINDINGS OF FACT

1.  The veteran's claims for service connection for 
degenerative joint disease of the left knee (claimed as 
residuals of a left leg injury) and degenerative disc disease 
of the lumbar spine (claimed as residuals of a lower back 
injury) were denied in a November 1991 RO rating decision, 
and that decision is now final.

2.  Medical opinions with respect to the etiology of the 
veteran's left knee and lumbar spine disabilities, received 
subsequent to the November 1991 RO decision, do not show any 
relationship between the veteran's in-service injuries and 
his current left knee and lumbar spine disabilities.

3.  The medical evidence does not show any relationship 
between the veteran's in- service injury to his left shoulder 
and his current bilateral shoulder disability.

4.  While the medical evidence of record reflects that the 
veteran has PTSD, there is no credible supporting evidence 
that the claimed in-service stressor actually occurred.

5.  Service medical records do not show treatment for a stab 
wound to the back, nor were any scars noted on VA examination 
that were attributable to military service.

6.  There is no evidence that the veteran is unable to secure 
substantially gainful employment as a result of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for degenerative 
joint disease of the left knee. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2005). 

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2005). 

3.  Bilateral shoulder impingement syndrome was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  
4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  

5.  A residual scar from a stab wound to the back was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  

6.  The criteria for a total rating based on individual 
employability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
June 2002, June 2003, and January 2005 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to send the RO any 
additional evidence that pertained to his claim, and 
requested that the veteran tell the RO about any additional 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The veteran received notice complying with the requirements 
of the VCAA prior to the initial rating decisions denying his 
claims and the Board notes that the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3).  Moreover, the veteran has been afforded VA medical 
examinations in June 2003, November 2003, May 2004, and June 
2004 in connection with his claims. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  


Analysis of the Claims

Reopening of the Claims:
 Service Connection for Degenerative Joint Disease of the 
Left Knee and Degenerative Disc Disease of the Lumbar Spine

The veteran's claims for the disorders at issue were last 
denied by rating decision dated in November 1991.  The 
veteran did not appeal the rating decision within one year of 
its issuance, and the denial is therefore final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).

The veteran sought to reopen his claims by application 
received in May 2002.  Under the law applicable to this 
matter, by "new and material" is meant existing evidence 
not previously submitted to agency decisionmakers, which by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156 (2005).

At the time of the November 1991 rating decision, the 
evidence of record included the veteran's service medical 
records, which in part showed that the veteran was treated on 
one occasion in February 1971 for a sprained back.  Also then 
of record was a September 1991 VA examination, indicating 
that the veteran had mild dorsal kyphosis of the back.  
However, the veteran was also noted to have sustained back 
injuries in one or more automobile accidents, which were 
reported to have occurred in 1989 and 1991 - the latter prior 
to the submission of the claim.  See May 1991 report of F. 
Kennedy, M.D.

As to the veteran's left knee, the veteran's service medical 
records indicated that he was treated by aspiration for left 
knee pain attributable to a "Baker's cyst" in May 1971.  
Also of record in November 1991 was evidence indicating that 
in October 1987, the veteran had sustained a then-recent 
injury when a 3 pound mall mallet struck his left knee.  
Notwithstanding the injury, a September 1991 VA examination 
noted a "history of" the prior, non-service injury, and 
then-contemporaneous radiographic examination resulted in 
normal findings.  

Most critically, the veteran's service medical records 
included his April 1972 pre-separation physical examination 
report, which indicated no abnormalities of the 
musculoskeletal system on clinical evaluation.  

As noted, the veteran sought to reopen his claim by 
application received in May 2002.  The veteran's sole 
contention was that VA adjudicators had not considered his 
service medical records at the time of the November 1991 
injury.  

After a careful review of all of the evidence submitted since 
the November 1991 rating decision, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
his claims, and the appeal will therefore be denied.

The appellant underwent a VA physical examination in June 
1993.  He was diagnosed as having bilateral knee arthralgia 
and back pain.  However, it was noted that the disorders were 
related to the 1991 automobile accident, as stated above.  As 
to the veteran's back complaints, he underwent a VA 
examination in November 2003.  The examiner noted that 
although the veteran was treated in service for back pain, 
there was an approximately 10 year period when the veteran 
could not recall any back-related symptoms, and during which 
time he had "some auto accidents which apparently involved 
his back."  Similarly, the veteran underwent a VA 
examination of his knees in July 2004.  While the examiner 
noted that the veteran had been treated in service for a 
Baker's cyst, she reported that the in-service symptom was 
not related to any present complaints.  

The medical examinations of June 1993, November 2003 and July 
2004 do not constitute new and material evidence that is 
sufficient to reopen the claim, as they 
do not relate to one or more unestablished fact necessary to 
substantiate the claim.  Indeed, the reports in whole 
indicate that the veteran's current back disorders are not 
related to any incident of his military service.

In any event, VA was not obligated to provide the veteran 
with any medical examinations, as he had not provided "new 
and material evidence" with the petition to reopen his 
claims.  See Bernklau v. Principi, 291 F.3d 795 (Fed.Cir. 
2002) (Observing that the duty[-]to[-]assist provisions of 
section 3(a) [of the VCAA] should not apply to closed 
cases"). 

As noted above, the veteran's sole contention at the time of 
his application to reopen his claims was that his service 
medical records were not previously considered.  Although 
certain private, non-VA medical reports were received, these 
reflect continuing treatment for the disorders at issue.  The 
private medical reports are new, as they were not previously 
submitted to agency decisionmakers.  They are not material, 
however, as they do not relate to an unestablished fact 
necessary to substantiate the claim; that is, a relationship 
between the veteran's in-service injuries and his present 
disabilities.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  

The petition to reopen the claims of service connection for 
degenerative joint disease of the left knee and degenerative 
disc disease of the lumbar spine is denied.

Service connection:
Bilateral Shoulder Impingement, PTSD, and Scar Wound 
Residuals of the Back

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).


Bilateral Shoulder Impingement Syndrome

Service medical records reflect treatment in March 1972 for a 
contusion of the left shoulder when the veteran was hit by a 
friend.  Examination revealed full range of motion with no 
deformity.

Private medical records reflect complaints of shoulder pain 
from November 1990.  A treating physician attributed the left 
shoulder pain to a 1989 car accident.  The same treating 
physician interpreted a 1991 x-ray as showing a small 
avulsion chip in the inferior capsule of the left shoulder, 
and stated that while it was unclear whether the avulsion 
chip was new or old, he suspected it was old because the 
veteran had excellent range of motion.

A June 1993 VA examination report addendum reflects that the 
veteran was limited by pain on left shoulder range of motion 
testing and could not abduct his left arm more than 80 
degrees from the side of his body.

Private medical records reflect right shoulder open 
subacromial decompression and distal clavicle excision in 
November 2001 and a left shoulder open subacromial 
decompression and distal clavicle excision in January 2002.

The veteran received a VA medical examination of his 
shoulders in May 2004.  The veteran's in-service injury, 
post-service car accident, and post-service surgeries were 
noted.  On examination the veteran had full range of motion 
with both shoulders, including abduction of the left shoulder 
to 180 degrees, full grip strength and upper extremity 
strength, and ranges of motion were maintained without pain 
or fatigue.  Moderate crepitation was noted with maneuvers of 
the right shoulder, with full range of motion.  X-rays were 
normal.

The VA examiner noted that the 1991 x-ray of the left 
shoulder did not indicate any avulsion fracture and was 
unremarkable.  The VA examiner did not associate the 
veteran's present shoulder condition with any service injury.

While the veteran was treated for a left shoulder injury in 
service, there is no evidence of treatment for a right 
shoulder injury in service.  There is no evidence of any 
problems with either shoulder at the time of his separation 
physical in 1972.  There is no evidence of any complaints of, 
diagnosis of, or treatment for any problems with either 
shoulder subsequent to service until 1990, approximately 18 
years after discharge.  There is private medical evidence 
that the veteran's problems with his left shoulder result 
from a 1989 car accident.  There is no medical evidence, VA 
or private, attributing the veteran's current complaints of 
problems with his shoulders to any incident of service.  
Finally, there is a medical opinion that concludes that the 
veteran's current shoulder problems are not attributable to 
service.

The preponderance of the evidence is against a grant of 
service connection for bilateral shoulder impingement 
syndrome and the claim must be denied. 


PTSD and Residuals of a Scar to the Back

The veteran contends that he has PTSD as a result of an 
incident which occurred while he was performing active 
service in 1972, when he was beaten and stabbed by "13 black 
men" and his girlfriend was raped.  

While the veteran contends that he has been treated for PTSD 
by Cherokee Health Systems since 1993, a request for records 
"from first treatment to present" produced only a December 
2003 Initial Consultation/Intake report, and three office 
visit reports dated in February, March, and April 2004.

The reports from Cherokee Health reflect that the veteran 
reported a 30-year history of being depressed following an 
incident in the military where he was stabbed and beaten, and 
his girlfriend was raped.  The impression was major 
depression, recurrent, severe with psychotic features, and 
PTSD.

Service medical records contain an April 1972 entry 
reflecting a four centimeter laceration of the "L. back" 
that was cleaned and closed.  The veteran contends that this 
entry confirms the incident in question.

That entry does not note any bruises or abrasions, or other 
injuries one might receive from being beaten, nor does it 
attribute the laceration to a stab wound.

An April 1971 service medical record entry does reflect 
treatment for bruises, and abrasions, but "no serious 
injury" as a result of a "fight last night, drunk at 
time."  That entry does not reflect a stab wound.

In June 2003, the veteran received a VA medical examination 
for his claimed stab wounds.  He told the examiner of the 
1972 in-service incident and said he was stabbed "more than 
once."  

The examiner noted a 3.5 centimeter scar as described in the 
service medical record which had moderate tissue damage 
superficially with no damage to the underlying soft tissue.  
Two scars, one of 2 centimeters and another of 5 centimeters, 
both located on the right side were noted as "possibly 
related to stabbing" although both were superficial, with no 
damage to underlying tissue.  Other scars were noted, but 
were attributed to surgery.   

The evidence does not support the veteran's claimed stressor.  
There are no service records or service medical records that 
confirm or corroborate the veteran's claim of a 
beating/stabbing incident.  The service medical record that 
the veteran claims shows medical treatment for the incident 
reflects only treatment for a 4-centimeter laceration, which 
is not attributed to a stabbing.  Moreover, the record 
reflects only a single laceration, and the veteran claims he 
was stabbed more than once.  Nor does the service medical 
record reflect any evidence of the beating the veteran claims 
he received.

On VA medical examination, the laceration noted in the 
service medical records was not attributed to a stabbing, and 
various other scars were determined to be attributable to 
surgery.  Two scars which, in the opinion of the examiner 
could possibly be related to a stabbing, were not noted in 
service medical records.

The preponderance of the evidence is against entitlement to 
service connection for a residual scar from a stab wound to 
the back, as there is no showing that the veteran does, in 
fact, have any stab wounds to the back which were incurred in 
service.

The preponderance of the evidence is, likewise, against 
entitlement to service connection for PTSD.  While private 
medical reports diagnose PTSD, they merely report the 
veteran's claimed stressor and do not attribute the PTSD to 
the claimed stressor.  Moreover, the evidence of record does 
not support the claimed stressor and, in important details 
such as the number of stab wounds the veteran states he 
received and the beating the veteran states he received, the 
evidence of record refutes the veteran's claimed stressor.

The preponderance of the evidence is against the claims for 
service connection for a residual scar from a stab wound to 
the back and for service connection for PTSD and, 
accordingly, service connection is not warranted, and the 
claims must be denied.




Entitlement to a total rating based on individual 
unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, the disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2005).

As the veteran has no service-connected disabilities, he 
cannot meet the criteria for a total rating based on 
individual unemployability and, accordingly, the claim must 
be denied.



ORDER

There is no new and material evidence to reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the left knee, and the claim is not reopened.

There is no new and material evidence to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, and the claim is not reopened.

Entitlement to service connection for bilateral shoulder 
impingement syndrome is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a residual scar from a 
stab wound to the back is denied.

Entitlement to a total rating based on individual 
employability is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


